Morgan, J.
The petition relates that the defendant-, acting under and by virtue of certain decrees of court rendered in the suits oí Matin', Sarpy, and Foulhome, under which proceedings the Board of Assessors of that parish were ordered to and did assess a tax upon the property in the parish for the purpose of paying the judgments rendered in favor of the parties above named, is about to collect tin' same.
Plaintiff is enjoined from any further proceeding on the ground that act. No. (59 of tlu' Legislature of 18(59, entitled an act to provide for the collection of judgments against the several parishes of the State, is unconstitutional because it violates articles 82,114, and 118 of the constitution.
*200Article 82 of t.lic' constitution provides that no duties or functions shall ever he attached by law to the Supremo and district courts but such as are judicial.
Article Ll-l declares that ('very law shall express Its' object or objects in its title.
Article 118-provides that taxation shall be equal and uniform throughout tlie State.
Act No. (19 is entitled, “an act to provide for the collection of judgments against the several parishes of this State.” It provides dial whenever a judgment for money is reuderod by any court of competent .jurisdiction against a parish of this State, the judge who sha,II render the judgment shall, in tin1 same decree/ order the assessor forthwith t,o assess a pa.rjsh tax at a sufficient rate per centum upon (lie assessmejd roll of the current year to pay and satisfy said judgment with intoresl and costs.
We do not see in what particular this act violates the provisions of the eighty-second article of the constitution. It merely provides bow judgments against parishes arc to he collected, and how they are to be paid. It simply authorizes a judge' who renders a. judgment to order the proper pen-¡ou to proceed in the manner pointed out by law for its execution. It seems to us that this is a purely judicial power.
Tlie object of tlie law is certainly expressed in its title', and the sections thereof provide only for the carrying out of the objects as staled in tlie. title. It does not therefore conflict with article 114 of tlie constitution.
The tax is certainly uniform in so far as the parish is concerned, as all property is taxed a,like- We do not understand that, because article 11R provides that taxation shall be equal and uniform throughout the State, therefore tlie people of the parish of Plaquemines can not he taxed for any purpose unless the people of every other parish in tin' State are also taxed.
It is lu’ged in the brief that as regards Matin' tlie- .judgment, in his favor has been lately reversed by us. This may be. Tie may not be able to enforce his judgment. .But his is not the case before, us. We. are only imw deciding whether the judgment rendered in this case is right. We. think it is.
Judgment affirmed.